UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BUSINESS EXPOSURE REDUCTION GROUP
(BERG) ASSOCIATES, LLC,
                                                                      20 Civ. 10053 (PAE)
                                       Plaintiff,
                        -v-                                                 ORDER

 PERSHING SQUARE CAPITAL
 MANAGEMENT, L.P.

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court will hold oral argument in this case on Wednesday, June 23, at 3:30 p.m.,

on defendants’ pending motion to dismiss the amended complaint. This argument will be held

telephonically. The parties should call into the Court’s dedicated conference line at (888) 363-

4749, and enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed to

review the Court’s Emergency Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       SO ORDERED.

                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: May 28, 2021
       New York, New York
